 

Exhibit 10.2

 

EXECUTION VERSION

 



VOTING AND FIRST REFUSAL AGREEMENT

 

This VOTING AND FIRST REFUSAL AGREEMENT (the “Agreement”) is made and entered
into as of January 9, 2019, by and among LifeLogger Technologies Corp., a Nevada
corporation (the “Company”), Capital Park Opportunities Fund LP (“Capital
Park”), SBI Investments LLC, 2014-1 (“SBI Investments”) and Old Main Capital,
LLC (“Old Main Capital” and together with SBI Investments each, a “Series B
Stockholder” and collectively, the “Series B Stockholders” and, together with
the Company, the “Parties”). The Company’s Board of Directors is referred to
herein as the “Board.”

 

RECITALS

 

WHEREAS, the Series B Stockholders hold in the aggregate all of the outstanding
shares of Company’s Series B Preferred Stock, par value $0.001 per share (the
“Series B Preferred Stock”), in the originally issued amounts set forth on
Exhibit A attached hereto (as adjusted for stock splits, combinations or other
similar recapitalization; and

 

WHEREAS, the Parties hereto wish to agree on certain matters as set forth in
more detail herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Agreement to Vote. Each Series B Stockholder, as a holder of Series B
Preferred Stock, hereby agrees on behalf of itself and any transferee or
assignee of any such shares of Series B Preferred Stock, to hold all of the
shares of Series B Preferred Stock registered in its name and any other
securities of the Company currently owned or subsequently acquired by such
Series B Stockholder in the future (and any securities of the Company issued
with respect to, upon conversion of, or in exchange or substitution for such
shares or other securities) (hereinafter collectively referred to as the
“Shares”), subject to, and to vote such shares at a regular or special meeting
of stockholders (or by written consent) in accordance with, the provisions of
this Agreement.

 

2. Voting Provisions Relating to the Board.

 

2.1. Board Size. Each of the Series B Stockholders shall vote, or cause to be
voted, at a regular or special meeting of stockholders (or by written consent)
all Shares owned by such Series B Stockholder (or as to which such Series B
Stockholder has voting power) to ensure that the size of the Board shall be set
and remain at five (5) directors, unless otherwise agreed by the majority of the
holders of the Company’s common stock, par value $0.001 per share (“Common
Stock”).

 

 

 

 

2.2. Election of Directors.

 

2.2.1. In any election of directors of the Company to elect Directors, the
Series B Stockholders shall vote as follows: to elect the Class B Directors, the
Series B Stockholders shall each vote at any regular or special meeting of
stockholders (or by written consent) all shares of Shares then owned by them (or
as to which they then have voting power) to elect to the Board as Class B
Directors each nominee to the Board put forth as a nominee of Capital Park (each
such nominee, a “Capital Park Class B Director”).

 

2.2.2. In the absence of any nomination from the persons with the right to
nominate a director as specified above, the director or directors previously
nominated by such persons and then serving shall be reelected if still eligible
to serve as provided herein.

 

2.3. Removal; Vacancies. Any director of the Company may be removed from the
Board in the manner allowed by law and the Articles of Incorporation and Bylaws,
but with respect to any director nominated pursuant to Subsections 2.2.1 or
Section 2.2.2 above, only upon the vote or written consent of the holders of a
majority of the Class B Common Stock (as defined in the Certificate of
Incorporation). Any vacancy created by the resignation, removal or death of a
director elected pursuant to Section 2.2 above shall be filled pursuant to the
provisions of Section 2.

 

3. First Refusal Right.

 

3.1. Notice of Transfer. In the event any Series B Stockholder wishes to sell,
assign or otherwise transfer its Shares (the “Offered Shares”), such Series B
Stockholder (the “Transferor”) shall provide written notice (the “Transfer
Notice”) to the Company. The Transfer Notice shall include (i) the purchase
price and form of consideration proposed to be paid for the Offered Shares
(which shall be no less than all of the Shares held by the Transferor), (ii) the
name and address of the prospective transferee (the “Prospective Transferee”),
and (iii) the other material terms and conditions upon which the proposed
transfer is to be made, including the intended date of the proposed transfer.

 

3.2. Right of First Refusal. The Company shall have an option for a period of
thirty (30) days from delivery of the Transfer Notice to elect to purchase the
Offered Shares at the same price and subject to the same material terms and
conditions as described in the Transfer Notice. The Company may exercise such
purchase option and purchase all (but not less than all) of the Offered Shares
by notifying the Transferor in writing before expiration of such thirty (30) day
period of its election to purchase the Offered Shares. If the Company gives the
Transferor notice that it desires to purchase such shares, then payment for the
Offered Shares shall be made by check or wire transfer against delivery of the
Offered Shares to be purchased at a time and place agreed upon between the
Transferor and the Company, which time shall be no later than sixty (60) days
after delivery to the Company of the Transfer Notice, unless the Transfer Notice
contemplated a later closing.

 

 

 

 

3.3. Conversion and Sale Upon Failure to Exercise Purchase Option. If the
Company fails to purchase all of the Offered Shares by exercising the option
granted in Section 3.3 within the period provided therein, then the Transferor
shall be free to sell all, but not less than all, of the Offered Shares to the
Prospective Transferee on terms and conditions substantially similar to (and in
no event more favorable to the Prospective Transferee than) the terms and
conditions set forth in the Transfer Notice; provided, that such sale shall be
consummated within ninety (90) days after receipt of the Transfer Notice by the
Company and, if such sale is not consummated within such ninety (90) day period,
such sale (and any sale of the Shares) shall again become subject to the right
of first refusal on the terms set forth in this Section 3.

 

4. Legend on Share Certificates. Each certificate representing any Shares shall
be endorsed by the Company with a legend reading substantially as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AND FIRST REFUSAL
AGREEMENT, AS MAY BE AMENDED FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED
UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY INTEREST IN SUCH
SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AND FIRST REFUSAL AGREEMENT.”

 

5. No Liability for Election of Recommended Directors. Neither any Party to this
Agreement, nor any officer, director, stockholder, partner, employee or agent of
any such Party, makes any representation or warranty as to the fitness or
competence of the nominee of any Party hereunder to serve on the Board by virtue
of such Party’s execution of this Agreement or by the act of such Party in
voting for such nominee pursuant to this Agreement.

 

6. Remedies.

 

6.1. Grant of Proxy and Power of Attorney; No Conflicting Agreements. Each
Series B Stockholder hereby constitutes and appoints as the proxies of such
Series B Stockholder, and hereby grants a power of attorney, to (a) the
President of the Company and (b) a stockholder or other person designated by the
Board, and each of them, with full power and substitution, with respect to the
matters set forth herein, and hereby authorizes each of them to take any action
necessary to give effect to the provisions contained in Sections 2 and 3 hereof.
Each of the proxy and power of attorney granted in this Section 6.1 is given in
consideration of the agreements and covenants of the Parties in connection with
the transactions contemplated by this Agreement and, as such, each is coupled
with an interest and shall be irrevocable until this Agreement terminates
pursuant to its terms or this Section 6 is amended to remove such grant of proxy
and power of attorney in accordance with Section 8.5 hereof. Each Series B
Stockholder hereby revokes any and all previous proxies or powers of attorney
with respect to such Series B Stockholder’s Shares and shall not hereafter,
until this Agreement terminates pursuant to its terms or this Section 6 is
amended to remove this provision in accordance with Section 8.5 hereof, grant,
or purport to grant, any other proxy or power of attorney with respect to such
Shares, deposit any of such Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or power of attorney or
give instructions with respect to the voting of any of such Shares, in each
case, with respect to any of the matters set forth in this Agreement.

 

 

 

 

6.2. Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured Party for the breach of this
Agreement by any other Party, that this Agreement shall be specifically
enforceable in any action instituted in any court of the United States or any
state having subject matter jurisdiction, and that any breach or threatened
breach of this Agreement shall be the proper subject of a temporary or permanent
injunction or restraining order. Further, each Party hereto waives any claim or
defense that there is an adequate remedy at law for such breach or threatened
breach.

 

6.3. Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any Party, shall be cumulative and not alternative.

 

7. Execution by the Company. The Company, by its execution in the space provided
below, agrees that it will cause the certificates evidencing the Shares issued
after the date hereof to bear the legend required by Section 4 hereof, and it
shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of capital stock of the Company upon written
request from such holder to the Company at its principal office. The Parties
hereto do hereby agree that the failure to cause the certificates evidencing the
Shares to bear the legend required by Section 4 hereof and/or failure of the
Company to supply, free of charge, a copy of this Agreement, as provided under
this Section 7, shall not affect the validity or enforcement of this Agreement.

 

8. Miscellaneous.

 

8.1. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.2. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given upon the earlier to
occur of actual receipt or: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; or if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Parties at the addresses set forth on the signature pages attached
hereto (or at such other addresses as shall be specified by notice given in
accordance with this Section 8.2).

 

8.3. Term. This Agreement shall terminate and be of no further force or effect
upon the consummation of a Deemed Liquidation Event (as defined in the Company’s
Amended and Restated Articles of Incorporation (as may be amended).

 

8.4. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

 

 

 

8.5. Amendments and Waivers. Any term hereof may be amended and the observance
of any term hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
holder of a majority of the Common Stock. Notwithstanding the foregoing, any
provision hereof may be waived by the waiving Party on such Party’s behalf,
without the written consent of any other Party.

 

8.6. Stock Splits, Stock Dividends, etc. In the event of any issuance of shares
of the Company’s voting securities hereafter to any of the Parties hereto
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization or the like), such shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 6.

 

8.7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

8.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
law principles thereof.

 

8.9. Entire Agreement. This Agreement (including any Exhibits hereto)
constitutes the full and entire understanding and agreement among the Parties
with respect to the subject matter hereof and thereof, and supersedes all other
agreements of the Parties relating to the subject matter hereof and thereof.

 

8.10. Counterparts. This Agreement may be executed and delivered by electronic
or facsimile signature and in two (2) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

8.11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Party under this Agreement, upon any breach or default of
any other Party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting Party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence thereto, or of
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
previously or thereafter occurring.

 

Any waiver, permit, consent or approval of any kind or character on the part of
any Party of any breach or default under this Agreement, or any waiver on the
part of any Party of any provision or condition of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

8.12. Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.

 

 

 

 

8.13. Aggregation. All Shares held or acquired by a stockholder and/or its
affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

8.14. Dispute Resolution. Any legal suit, action, proceeding, or dispute arising
out of or related to this Agreement, or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America or the
courts of the State of Nevada, in each case located in Las Vegas, Nevada, and
each party irrevocably submits to the exclusive jurisdiction of such courts in
any such suit, action, proceeding, or dispute.

 

The prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled. Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in any court having subject matter
jurisdiction.

 

8.15. Series B Stockholder Acknowledgements. Each Series B Stockholder
acknowledges that it: (i) has read this Agreement; (ii) has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of such Series B Stockholder’s own choice or has voluntarily declined to seek
such counsel; (iii) understands the terms and consequences of this Agreement;
and (iv) is fully aware of the legal and binding effect of this Agreement.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting and First Refusal
Agreement as of the date first above written.

 

  LIFELOGGER TECHNOLOGIES CORP.         By: /s/ Stewart Garner   Name: Stewart
Garner   Title: President   Address: 11380 Prosperity Farms Road, Suite 221E,
Palm Beach Gardens, Florida       CAPITAL PARK OPPORTUNITIES FUND LP         By:
Capital Park Consolidated Holdings GP LLC, its general partner         By: /s/
Eric C. Blue   Name: Eric C. Blue   Title: Authorized Signatory         Address:
1900 Pearl Street, Suite 1750, Dallas, Texas 75201         OLD MAIN CAPITAL, LLC
        By: /s/ Adam R. Long   Name: Adam R. Long   Title: President        
Address: 411 Dorado Beach East, Dorado, PR 00646         SBI INVESTMENTS LLC,
2014-1         By: /s/ Jonathan Juchno   Name: Jonathan Juchno   Title:
Principal         Address: 107 Grand Street, 7th Floor, New York, NY 10013

 

 

 

 

Exhibit A

 

Series B Stockholder   Shares of Series B Preferred Stock       Old Main
Capital, LLC   54,000       SBI Investments LLC, 2014-1   42,429

 

 

 

  



 